Case: 5:18-cv-01565-SL Doc #: 30 Filed: 06/06/19 1 of 3. PageID #: 233




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



JAMES NICE                                  )       CASE NO. 5:18 CV 1565

       Plaintiff                            )
                                                    JUDGE SARA LIOI
v.                                          )

CITY OF AKRON, et al.                       )       FIFTH JOINT STATUS REPORT

       Defendants                           )



       Now come the Parties, by and through undersigned counsel, and submit the following

Joint Status Report:

1.     DISCOVERY

               Both parties served written discovery requests and responses. The parties have

       supplemented those responses.

               The following depositions have occurred: Mayor Horrigan, Chief Ball, Deputy

       Chief Caprez, Sgt. Simcox, Jim Nice, Joe Nice and Karen Hoagland.

               The following depositions have not been set as of this filing: Deputy Mayor for

       Public Safety Charles Brown, Deputy Mayor for Labor Relations Randy Briggs,

       Detective Pam Brown and Matthew Meyer, Cuyahoga County Prosecutor’s Office.

2.     SETTLEMENT NEGOTIATIONS

               There have been no settlement discussions between the Parties.
Case: 5:18-cv-01565-SL Doc #: 30 Filed: 06/06/19 2 of 3. PageID #: 234



3.     OUTSTANDING MOTIONS

       Non-Parties Matthew Myer and the Cuyahoga County Prosecutor’s Office filed a Motion

to Quash the deposition subpoena for Matthew Myer and the subpoena duces tecum for

Cuyahoga County Prosecutor’s Office served upon them by Plaintiff. The Non-Parties have also

filed a Motion for a Protective Order. (Doc. 29). Plaintiff’s counsel intends to file a response

opposing these Motions.



4.     CASE DEVELOPMENTS

       The Parties have reached an agreement with counsel for JN for the limited use of his

sealed criminal records for purposes of this case. Therefore, counsel does not need to submit this

matter for the Court’s consideration. The Motion filed by the Non-Parties discussed above, may

give rise to a request to deviate from the Case Management Plan.



                                                      Respectfully submitted,

                                                      EVE V. BELFANCE
                                                      Director of Law


/S/ Shawn Romer                                       /S/ Michael J. Defibaugh
Shawn Romer (0084251)                                 John Christopher Reece - No. 0042573
Romer Law Firm, LLC                                   JReece@akronohio.gov
2012 W. 25th St., Ste. 716                            Michael J. Defibaugh – No. 0072683
Cleveland, OH 44113                                   MDefibaugh@akronohio.gov
Tel: 216-644-3722                                     Assistant Directors of Law
Fax: 216-803-6674                                     161 S. High Street, Suite 202
Email: sromer@romerlawfirm.com                        Akron, OH 44308
Attorney for Plaintiff                                (330) 375-2030 FAX: (330) 375-2041
                                                      Attorneys for Defendants
/S/ Scott Perlmuter
Scott Perlmuter (0082856)
Tittle & Perlmuter
2012 W. 25th St., Ste. 716
Case: 5:18-cv-01565-SL Doc #: 30 Filed: 06/06/19 3 of 3. PageID #: 235



Cleveland, OH 44113
Tel: 216-308-1522
Fax: 888-604-9299
Email: scott@tittlelawfirm.com
Attorney for Plaintiff




                              PROOF OF SERVICE



       The undersigned certifies that the foregoing Joint Status Report was filed electronically

on June 6, 2019. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                             S/ Michael J. Defibaugh
